

117 HR 364 IH: Veterans’ True Choice Act of 2021
U.S. House of Representatives
2021-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 364IN THE HOUSE OF REPRESENTATIVESJanuary 19, 2021Mr. Steube introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 10, United States Code, to provide eligibility for TRICARE Select to veterans with service-connected disabilities, and for other purposes.1.Short titleThis Act may be cited as the Veterans’ True Choice Act of 2021.2.Eligibility for TRICARE for veterans with service-connected disabilities(a)In general(1)Enrollment in TRICARE SelectSection 1075 of title 10, United States Code, is amended—(A)in subsection (b)(1)(B), by inserting before the period at the end the following: , and covered veteran beneficiaries under subsection (h), other than Medicare-eligible beneficiaries described in such subsection (d)(2); (B)by redesignating subsection (h) as subsection (i); and(C)by inserting after subsection (g) the following new subsection:(h)Covered veteran beneficiaries(1)Subject to section 1086(d) of this title, a covered veteran beneficiary may elect to enroll in TRICARE Select during the annual open enrollment season of the TRICARE program. (2)The cost-sharing requirements under TRICARE Select for covered veteran beneficiaries shall be calculated pursuant to subsection (d)(1), regardless of the date of the original enlistment or appointment of the beneficiary in the uniformed services.(3)A dependent of a covered veteran beneficiary may not enroll in the TRICARE program solely by reason of the covered veteran beneficiary enrolling in the TRICARE program..(2)Enrollment in TRICARE for LifeSection 1086(d) of such title is amended—(A)in paragraph (1), by inserting before the period at the end the following:  or pursuant to section 1075(h) of this title; and(B)in paragraphs (2) and (4), by inserting , or section 1075(h) of this title, after a person referred to in subsection (c) both places it appears.(3)DefinitionSection 1072 of such title is amended by adding at the end the following new paragraph:(16)The term covered veteran beneficiary means a veteran who—(A)is eligible to enroll in the system of patient enrollment under paragraph (1), (2), or (3) of section 1705 of title 38; and(B)is eligible to enroll in the TRICARE program only pursuant to—(i)section 1075(h) of this title; or(ii)section 1086(d) of this title by reason of being an individual who would be covered by section 1075(h) but for being a Medicare-eligible beneficiary covered by such section 1086(d)..(4)Enrollment in VA health careSection 1705 of title 38, United States Code, is amended by adding at the end the following new subsection:(d)(1)A covered veteran beneficiary who enrolls in the TRICARE program may not be concurrently enrolled in the system of patient enrollment under subsection (a), and the Secretary may not furnish medical care to the covered veteran beneficiary under this chapter or other provision of law administered by the Secretary while the covered veteran beneficiary is so enrolled in the TRICARE program.(2)In this subsection, the terms covered veteran beneficiary and TRICARE program have the meaning given those terms in section 1072 of title 10. .(b)Memorandum of understandingThe Secretary of Veterans Affairs and the Secretary of Defense shall enter into a memorandum of understanding under which the Secretary of Veterans Affairs reimburses the Secretary of Defense for the costs of enrolling covered veteran beneficiaries in the TRICARE program pursuant to the amendments made by subsection (a), as jointly determined appropriate by the Secretaries.(c)Implementation(1)Effective dateThe amendments made by this section shall take effect one year after the date of the enactment of this Act.(2)RegulationsDuring the one-year period following the date on which the amendments made by this section take effect, the Secretary of Veterans Affairs and the Secretary of Defense shall each prescribe regulations to carry out such amendments.(3)Phase inDuring the one-year period following the date on which the regulations are prescribed under paragraph (2), the Secretaries shall phase in the enrollment of covered veteran beneficiaries in accordance with the annual open enrollment season of the TRICARE program.(4)VA Center for Innovation for Care and PaymentThe Secretary of Veterans Affairs shall carry out this subsection through the Center for Innovation for Care and Payment of the Department of Veterans Affairs.(d)Reports(1)Reports on implementationOn a quarterly basis during the two-year period following the date of the enactment of this Act, the Secretary of Veterans Affairs and the Secretary of Defense shall jointly submit to the Committees on Veterans’ Affairs and Armed Services of the Senate and the House of Representatives a report on the implementation of this Act and the amendments made by this Act.(2)Annual reportsNot later than one year after the date on which the final report under paragraph (1) is required to be submitted, and annually thereafter, the Secretaries shall jointly submit to the Committees on Veterans’ Affairs and Armed Services of the Senate and the House of Representatives a report on covered veteran beneficiaries enrolled in the TRICARE program.(e)DefinitionsIn this section, the terms covered veteran beneficiary and TRICARE program have the meaning given those terms in section 1072 of title 10, United States Code, as amended by subsection (a).